Exhibit 10.587




LOAN AGREEMENT

Dated as of December 1, 2009

By and Among

THE ENTITIES SET FORTH ON SCHEDULE I
ATTACHED HERETO,
collectively, as Borrower

and

COLESVILLE ONE, LLC,
as Maryland Owner

and

JPMORGAN CHASE BANK, N.A.,
as Lender

















TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

33

ARTICLE II

GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower

34

Section 2.2

Interest; Loan Payments; Late Payment Charge

34

Section 2.3

Prepayments

36

Section 2.4

Defeasance

37

Section 2.5

Release of Property

41

Section 2.6

Intentionally Omitted

46

Section 2.7

Lockbox Account/Cash Management

46

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1

Borrower Representations

48

Section 4.2

Survival of Representations

65

ARTICLE V

BORROWER COVENANTS

Section 5.1

Affirmative Covenants

65

Section 5.2

Negative Covenants

81

ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1

Insurance

88

Section 6.2

Casualty

92

Section 6.3

Condemnation

93

Section 6.4

Restoration

93





-i-










ARTICLE VII

RESERVE FUNDS

Section 7.1

Required Repair Funds

98

Section 7.2

Tax and Insurance Reserve Fund

100

Section 7.3

Replacements and Replacement Reserve

101

Section 7.4

Rollover Reserve

106

Section 7.5

Ground Lease Reserve Fund

107

Section 7.6

Excess Cash Flow Reserve Fund

108

Section 7.7

Reserve Funds, Generally

108

ARTICLE VIII

DEFAULTS

Section 8.1

Event of Default

109

Section 8.2

Remedies

112

Section 8.3

Remedies Cumulative; Waivers

113

ARTICLE IX

SPECIAL PROVISIONS

Section 9.1

Securitization

114

Section 9.2

Securitization Indemnification

119

Section 9.3

Intentionally Omitted

122

Section 9.4

Exculpation

122

Section 9.5

Termination of Manager

125

Section 9.6

Servicer

125

Section 9.7

Splitting the Loan

126

ARTICLE X

MISCELLANEOUS

Section 10.1

Survival

126

Section 10.2

Lender’s Discretion

127

Section 10.3

Governing Law

127

Section 10.4

Modification; Waiver in Writing

128

Section 10.5

Delay Not a Waiver

129

Section 10.6

Notices

129

Section 10.7

Trial by Jury

130

Section 10.8

Headings

131

Section 10.9

Severability

131

Section 10.10

Preferences

131

Section 10.11

Waiver of Notice

131

Section 10.12

Remedies of Borrower and Maryland Owner

131

Section 10.13

Expenses; Indemnity

131





-ii-










Section 10.14

Schedules Incorporated

133

Section 10.15

Offsets, Counterclaims and Defenses

133

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

133

Section 10.17

Publicity

134

Section 10.18

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

134

Section 10.19

Waiver of Counterclaim

134

Section 10.20

Conflict; Construction of Documents; Reliance

135

Section 10.21

Brokers and Financial Advisors

135

Section 10.22

Prior Agreements

135

Section 10.23

Transfer of Loan

135

Section 10.24

Joint and Several Liability

135

Section 10.25

Certain Additional Rights of Lender (VCOC)

136

Section 10.26

Lender’s Right to Unwind Cross-Collateralization/Cross-Default

137

Section 10.27

Additional California Waivers

137

SCHEDULES

Schedule I

–

Borrower List

Schedule II

–

Leasing Conditions

Schedule III

–

O&M Properties

Schedule IV

–

Required Repairs

Schedule V

–

Lease Carveouts

Schedule VI

–

Release Amounts

Schedule VII

–

Alteration Conditions

Schedule VIII

–

List of Ground Leases

Schedule IX

–

Ground Lease Exceptions

Schedule X

–

Organizational Chart

Schedule XI

–

REOAs

Schedule XII

–

Flood Zone Properties

Schedule XIII

–

Intentionally Omitted

Schedule XIV

–

Sole Tenant Individual Properties/Leases

Schedule XV-A

–

Inland Pacific Property Services Managed Properties

Schedule XV-B

–

Inland Southwest Management LLC Managed Properties

Schedule XV-C

–

Inland US Management LLC Managed Properties

Schedule XVI

–

Assignment Representations

Schedule XVII

–

Northpointe Target Expansion Parcel





-iii-










LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of this 1st day of December, 2009 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and among JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Lender”), THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO, each
having an address at 2901 Butterfield Road, Oak Brook, Illinois  60523 (each, an
“Individual Borrower” and, collectively, “Borrower”), and COLESVILLE ONE, LLC, a
Maryland limited liability company, having an address at 2901 Butterfield Road,
Oak Brook, Illinois  60523 (“Maryland Owner”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and

WHEREAS, it is a condition to the making of the Loan to Borrower that Maryland
Owner enter into the Maryland Guaranty Agreement (as hereinafter defined) to
guaranty the payment of the Loan by Maryland Individual Borrower (as hereinafter
defined), and that Maryland Owner secure its obligations under the Maryland
Guaranty Agreement by executing and delivering the Mortgage (as hereinafter
defined) encumbering the Maryland Individual Property (as hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

Definitions.

  For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Accrual Period” shall have the meaning set forth in Section 2.2.4 hereof.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

















“Adjusted Release Amount” shall mean, for each Individual Property, the sum of
(a) the Release Amount for such Individual Property and (b)  fifteen percent
(15%) of the Release Amount for such Individual Property.

“Affected Property” shall have the meaning set forth in Section 9.1.5 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Maryland Owner,
Principal or Indemnitor has, directly or indirectly, any legal, beneficial or
economic interest.

“Agent” shall mean Wells Fargo Bank, National Association, a banking association
chartered under the laws of the United States of America, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Allocated Loan Amount” shall have the meaning set forth in Section 9.1.5
hereof.

“Aggregate Threshold Amount” shall mean five percent (5%) of the outstanding
principal balance of the Loan.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Conditions” shall have the meaning set forth on Schedule VII hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Individual Property prepared by Borrower and Maryland
Owner in accordance with Section 5.1.11(d) for the applicable Fiscal Year or
other period.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Assignment of Leases” shall mean (a) with respect to each Individual Property
(other than the Maryland Individual Property), that certain first priority
Assignment of Leases and Rents, dated as of the Closing Date, from the related
Individual Borrower, as assignor, to Lender, as assignee, assigning to Lender
all of such Individual Borrower’s interest in and to the Leases and Rents of the
applicable Individual Property as security for the Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, and (b) with respect to the Maryland Individual Property, that certain
first priority Indemnity Assignment of Leases and Rents, dated as of the Closing
Date, from Maryland Owner, as assignor, to Lender, as assignee, assigning to
Lender all of Maryland Owner’s interest in and to





-2-










the Leases and Rents of the Maryland Individual Property as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Assignment of Management Agreement” shall mean (a) with respect to each
Individual Property (other than the Maryland Individual Property), that certain
Assignment of Management Agreement and Subordination of Management Fees dated as
of the Closing Date among Lender, the related Individual Borrower and Manager,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, and (b) with respect to the Maryland Individual
Property, that certain Assignment of Management Agreement and Subordination of
Management Fees dated as of the Closing Date among Lender, Maryland Owner and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period:  (a) Taxes, (b) Other Charges, and
(c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Remainder Account” shall have the meaning set forth in the Cash
Management Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of the
trustee under a Securitization (or, if the Securitization has not occurred,
Lender), or any Servicer or the financial institution that maintains any
collection account for or on behalf of any Servicer or any





-3-










Reserve Funds or the New York Stock Exchange or the Federal Reserve Bank of New
York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Maryland Owner, Manager,
Senior Mezzanine Borrower, Junior Mezzanine Borrower, Lender, Senior Mezzanine
Lender, Junior Mezzanine Lender and Agent, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Cash Sweep Event” shall mean the occurrence of:

(a)

an Event of Default;

(b)

any Bankruptcy Action of any Individual Borrower or Maryland Owner;

(c)

a DSCR Trigger Event; or

(d)

any Bankruptcy Action of Indemnitor or Joint Venture Entity.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.12 to 1.00 or greater for six (6) consecutive months based
upon the trailing six (6) month period immediately preceding the date of
determination, or (b) if the Cash Sweep Event is caused by an Event of Default,
the acceptance by Lender of a cure of such Event of Default (which cure Lender
is not obligated to accept and may reject or accept in its sole and absolute
discretion); provided, however, that, such Cash Sweep Event Cure set forth in
this definition shall be subject to the following conditions, (i) no Event of
Default shall have occurred and be continuing under this Agreement or any of the
other Loan Documents, (ii) a Cash Sweep Event Cure may occur no more than a
total of five (5) times in the aggregate during the term of the Loan, and
(iii) Borrower and Maryland Owner shall have paid all of Lender’s reasonable
expenses incurred in connection with such Cash Sweep Event Cure including,
reasonable attorney’s fees.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.





-4-










“Casualty/Condemnation Defeasance” shall have the meaning set forth in
Section 6.4(e) hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collective Group” shall have the meaning set forth in Section 10.24 hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, by and among each Individual Borrower and Maryland Owner,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
 “Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount and any
Yield Maintenance Premium) due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note
(excluding the amount due under the Defeased Note(s)).





-5-










“Debt Service Coverage Ratio” shall mean a ratio as of the applicable date of
determination in which:

(a)

the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized amounts for any recurring expenses not paid monthly) for
the applicable period as set forth in the statements required hereunder, without
deduction for (i) actual management fees incurred in connection with the
operation of the Properties, (ii) amounts paid to the Reserve Funds, less
(A) management fees equal to four percent (4.0%) of Gross Income from
Operations; (B) assumed Replacement Reserve Fund contributions equal to $0.15
per square foot of gross leasable area at the Properties; and (C) assumed
reserves for tenant improvements and leasing commissions equal to $0.60 per
square foot of gross leasable area at the Properties; and

(b)

the denominator is the aggregate amount, for the applicable period, of (i) the
Debt Service, and (ii) the Mezzanine Debt Service.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, and (b) five percent (5%) above the
Interest Rate.

“Defeasance Date” shall mean either the Total Defeasance Date or the Partial
Defeasance Date, as applicable.

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note or the Defeased Note, as applicable, the Defeasance Payment
Amount, any costs and expenses incurred or to be incurred in the purchase of
U.S. Obligations necessary to meet the Scheduled Defeasance Payments and any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note or the Defeased Note, as applicable,
the creation of the Defeased Note and the Undefeased Note, if applicable, or
otherwise required to accomplish the agreements of Sections 2.4 and 2.5 hereof
(including, without limitation, any fees and expenses of accountants, attorneys
and the Rating Agencies incurred in connection therewith).

“Defeasance Event” shall mean either the Total Defeasance Event or the Partial
Defeasance Event, as applicable.

“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, or the principal amount of a
Defeased Note, as applicable, will be sufficient to purchase U.S. Obligations
providing the required Scheduled Defeasance Payments.

“Defeased Note” shall have the meaning set forth in Section 2.4.1(a)(v) hereof.

“Disclosure Document” shall mean any written materials used or provided to any
prospective investors and/or Rating Agencies in connection with any public
offering or private





-6-










placement of Securities in a Securitization, including, without limitation, a
prospectus, prospectus supplement, private placement memorandum, or similar
offering memorandum or offering circular or collateral term sheet, in each case
in preliminary or final form, and in each case, including any amendments or
supplements thereto.

“DSCR Trigger Event” shall mean the Debt Service Coverage Ratio is less than
1.09 to 1.00, as determined by Lender, based upon the trailing three (3) month
period immediately preceding the date of determination.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal or state authority, as
applicable.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA-” by
S&P); provided that KeyBank National Association will be deemed to be an
Eligible Institution so long as its short-term unsecured debt obligations or
commercial paper are rated at least “A-2” by S&P (or, if KeyBank National
Association does not have any short-term unsecured debt rated by S&P, its long
term unsecured debt obligations are rated at least “BBB+” by S&P).

“Embargoed Person” shall mean any Person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1, et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Maryland Owner, Principal or Indemnitor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by Lender is in
violation of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Maryland Owner
in connection with the Loan for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Environmental Report” shall have the meaning set forth in the Environmental
Indemnity.





-7-










“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Individual Property.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.6
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Individual Property.

“Fullerton Individual Property” shall mean the Individual Property located
Fullerton, California.

“Fresno Individual Property” shall mean the Individual Property located in
Fresno, California.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower and
Maryland Owner in accordance with this Agreement, computed in accordance with
GAAP, derived from the ownership and operation of the Properties from whatever
source during such period, including, but not limited to, (i) Rents from Tenants
that are in occupancy, open for business and paying unabated Rent (excluding
termination fees), (ii) utility charges, (iii) escalations, (iv) intentionally
omitted, (v) service fees or charges, (vi) license fees, (vii) parking fees, and
(viii) other required pass-throughs but excluding (i) Rents from Tenants that
are subject to any Bankruptcy Actions





-8-










(unless such Tenant has affirmed its Lease and is in occupancy, open for
business and paying unabated, post-petition Rent), (ii) refunds and
uncollectible accounts, (iii) sales of furniture, fixtures and equipment,
(iv) Insurance Proceeds (other than business interruption or other loss of
income insurance), (v) Awards, (vi) forfeited or unforfeited security deposits,
(vii) utility and other similar deposits and (viii) any disbursements to any
Individual Borrower or Maryland Owner from the Reserve Funds, if any.  Gross
income shall not be diminished as a result of the Mortgages or the creation of
any intervening estate or interest in the Properties or any part thereof.

“Ground Lease Property” shall mean each real property demised by a Ground Lease.

“Ground Lease Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lease Reserve Fund” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Leases” shall mean, collectively, those certain leases described on
Schedule VIII attached hereto, as modified by any agreements executed by a
Ground Lessor in favor of Lender in connection with the Loan.

“Ground Lessor” shall mean the respective ground lessor under each of the Ground
Leases.

“Ground Rent” shall mean all rents (including both base and additional rent) and
other charges due under each Ground Lease.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed (other than the Permitted Encumbrances).

“Indemnitor” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation.

“Indemnification Agreement” shall mean that certain Guaranty Agreement dated as
of the Closing Date by Indemnitor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.





-9-










“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.

“Indemnifying Persons” shall have the meaning set forth in Section 9.2(b)
hereof.

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be:
 (i) a stockholder, director (with the exception of serving as the Independent
Director of an Individual Borrower or Maryland Owner), officer, employee,
partner, member (other than a “special member” or “springing member”), manager,
attorney or counsel of an Individual Borrower or Maryland Owner, equity owners
of an Individual Borrower, Maryland Borrower or Indemnitor or any Affiliate of
Indemnitor, an Individual Borrower or Maryland Owner; (ii) a customer, supplier
or other person who derives any of its purchases or revenues from its activities
with Indemnitor, an Individual Borrower, Maryland Owner, equity owners of
Indemnitor, an Individual Borrower or Maryland Owner or any Affiliate of
Indemnitor, an Individual Borrower or Maryland Owner; (iii) a Person Controlling
or under common Control with any such stockholder, director, officer, employee,
partner, member, manager, customer, supplier or other Person; or (iv) a member
of the immediate family of any such stockholder, director, officer, employee,
partner, member, manager, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment and/or
ownership experience with one or more nationally-recognized companies that
provides, inter alia, professional independent directors or independent managers
in the ordinary course of their respective business to issuers of securitization
or structured finance instruments, agreements or securities or lenders
originating commercial real estate loans for inclusion in securitization or
structured finance instruments, agreements or securities (a “Professional
Independent Director”) and is at all times during his or her service as an
Independent Director of an Individual Borrower or Maryland Owner an employee
and/or owner of such a company or companies.  A natural Person who satisfies the
foregoing definition except for being (or having been) the independent director
or independent manager of a “special purpose entity” affiliated with an
Individual Borrower or Maryland Owner (provided such affiliate does not or did
not own a direct or indirect equity interest in an Individual Borrower or
Maryland Owner) shall not be disqualified from serving as an Independent
Director, provided that such natural Person satisfies all other criteria set
forth above and that the fees such individual earns from serving as independent
director or independent manager of affiliates of an Individual Borrower or
Maryland Owner in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  A natural Person
who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director of an Individual
Borrower or Maryland Owner if such individual is a Professional Independent
Director.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.





-10-










“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned (or leased pursuant to a Ground Lease)
by an Individual Borrower or Maryland Owner and encumbered by a Mortgage,
together with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the related Mortgage and
referred to therein as the “Property”.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Katten Muchin Rosenman LLP in connection with
the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of seven and one half of one percent (7.5%)
per annum.

“Joint Venture Entity” shall mean IW JV 2009, LLC, a Delaware limited liability
company.

“Junior Mezzanine Borrower” shall mean IW MEZZ 2 2009, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Junior Mezzanine Collateral” shall have the meaning ascribed to the term
“Collateral” in the Junior Mezzanine Loan Agreement.

“Junior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, interest payments due under the Junior Mezzanine Loan Agreement,
the Junior Mezzanine Note and the other Junior Mezzanine Loan Documents.

“Junior Mezzanine Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Junior Mezzanine Loan Agreement.

“Junior Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., a banking
association chartered under the laws of the United States of America, together
with its successors and assigns.

“Junior Mezzanine Loan” shall mean that certain loan made as of the date hereof
by Junior Mezzanine Lender to Junior Mezzanine Borrower in the original
principal amount of Forty Million and No/100 Dollars ($40,000,000.00), and
collectively evidenced by the Junior Mezzanine Note.

“Junior Mezzanine Loan Agreement” shall mean that certain Junior Mezzanine Loan
Agreement, dated as of the date hereof, between Junior Mezzanine Borrower and
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.

“Junior Mezzanine Loan Documents” shall mean all documents evidencing the Junior
Mezzanine Loan and all documents executed and/or delivered in connection
therewith.





-11-










“Junior Mezzanine Note” shall mean, collectively, Junior Mezzanine Note A-1 and
Junior Mezzanine Note A-2.

“Junior Mezzanine Note A-1” shall mean that certain Junior Mezzanine Promissory
Note A-1, dated the date hereof, given by Junior Mezzanine Borrower to Junior
Mezzanine Lender in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Junior Mezzanine Note A-2” shall mean that certain Junior Mezzanine Promissory
Note A-2, dated the date hereof, given by Junior Mezzanine Borrower to Junior
Mezzanine Lender in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Junior Mezzanine Release Amount” shall have the meaning ascribed to the term
“Release Amount” in the Mezzanine Loan Agreement.

“JPM” shall mean JPMorgan Chase Bank, N.A. and its successors in interest.

“Lease” shall mean, with the exception of any Ground Lease, any lease
(including, without limitation, any Sole Tenant Lease), sublease or subsublease,
letting, license, concession or other agreement (whether written or oral and
whether now or hereafter in effect) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any Individual Property of an Individual Borrower or Maryland Owner,
and (a) every modification, amendment or other agreement relating to such lease
(including, without limitation, any Sole Tenant Lease), sublease, subsublease,
or other agreement entered into in connection with such lease, sublease,
subsublease, or other agreement and (b) every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Leasing Conditions” shall have the meaning set forth on Schedule II hereof.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof
(including the Improvements thereon), or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to any Individual Borrower or
Maryland Owner, at any time in force affecting such Individual Property or any
part thereof (including the Improvements thereon), including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.





-12-










“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting any Individual Borrower, Maryland Owner, or any
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Environmental Indemnity, the O&M
Agreement, the Contribution Agreement, the Assignment of Management Agreement,
the Maryland Guaranty Agreement, the Indemnification Agreement, the Lockbox
Agreement, the Cash Management Agreement, the Operating Expenses Lockbox
Agreement and all other documents executed and/or delivered in connection with
the Loan or any Securitization.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement among
Borrower, Lender, Manager and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account.

“LTV” shall have the meaning set forth in Section 6.1(a)(viii) hereof.

“Management Agreement” shall mean (a) with respect to each Individual Property
(other than the Maryland Individual Property), the management agreement entered
into by and between the related Individual Borrower and Manager, pursuant to
which Manager is to provide management and other services with respect to such
Individual Property; (b) with respect to the Maryland Individual Property, the
management agreement entered into by and between Maryland Owner and Manager,
pursuant to which Manager is to provide management and other services with
respect to the Maryland Individual Property; or (c) if the context requires, the
Replacement Management Agreement.

“Manager” shall mean (a) Inland Pacific Property Services LLC, a Delaware
limited liability company, with respect to each Individual Property set forth on
Schedule XV-A hereto, (b) Inland Southwest Management LLC, a Delaware limited
liability company, with respect to each Individual Property set forth on
Schedule XV-B hereto, (c) Inland US





-13-










Management LLC, a Delaware limited liability company, with respect to each
Individual Property set forth on Schedule XV-C hereto, or (d) if the context
requires, a Qualifying Manager who is operating and managing an Individual
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.

“Market Conditions” shall mean a substantive adverse change in the performance
or cash flow of properties generally resulting from significant downturns in the
economy, disruptions in rental or other income or reimbursements due to a
bankruptcy action of any tenant, casualty or condemnation, natural disaster,
domestic unrest, terrorist activity, or unforeseen factors beyond the reasonable
control of Manager.

“Maryland Individual Borrower” shall mean Inland Western Colesville New
Hampshire SPE, L.L.C., a Delaware limited liability company, together with its
successors and permitted assigns.

“Maryland Individual Property” shall mean the Individual Property located in the
City of Colesville, County of Montgomery, and State of Maryland and currently
known as the “Eckerd- Colesville, Maryland”.

“Maryland Guaranty Agreement” shall mean that certain Maryland Guaranty
Agreement, dated as of the Closing Date, delivered by Maryland Owner to Lender
to secure the full and prompt payment and performance of the obligations and
liabilities of Maryland Individual Borrower under the Note and the other Loan
Documents, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Maryland Owner” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Maryland Owner Indebtedness” shall have the meaning set forth in the Mortgage
related to the Maryland Individual Property.

“Maturity Date” shall mean December 1, 2019, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Borrower” shall mean, individually and collectively, as the context
may require, Senior Mezzanine Borrower and Junior Mezzanine Borrower.

“Mezzanine Collateral” shall mean each of (a) the Senior Mezzanine Collateral,
and (b) the Junior Mezzanine Collateral.





-14-










“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, the sum of (a) the Senior Mezzanine Debt Service, and (b) the Junior
Mezzanine Debt Service.

“Mezzanine Event of Default” shall mean (a) a Senior Mezzanine Event of Default,
and/or (b) a Junior Mezzanine Event of Default.

“Mezzanine Lender” shall mean each of (a) Senior Mezzanine Lender, and (b)
Junior Mezzanine Lender.

“Mezzanine Loan” shall mean, individually and collectively, as the context may
require, the Senior Mezzanine Loan and the Junior Mezzanine Loan.

“Mezzanine Loan Agreement” shall mean each of (a) the Senior Mezzanine Loan
Agreement, and (b) the Junior Mezzanine Loan Agreement.

“Mezzanine Loan Documents” shall mean each of (a) the Senior Mezzanine Loan
Documents, and (b) the Junior Mezzanine Loan Documents.

“Mezzanine Release Amounts” shall mean, collectively, the Senior Mezzanine
Release Amount and the Junior Mezzanine Release Amount

“Miami Individual Property” shall mean the Individual Property located in Miami,
Florida.

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
Three Million Four Hundred Ninety-Six Thousand Seventy-Two and 54/100 Dollars
($3,496,072.54).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean (a) with respect to each Individual Property (other than
the Maryland Individual Property), that certain first priority Mortgage (or Deed
of Trust or Deed to Secure Debt) and Security Agreement, dated as of the Closing
Date, executed and delivered by the related Individual Borrower to (or for the
benefit of) Lender, as security for the Loan and encumbering the related
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, and (b) with respect to
the Maryland Individual Property, that certain first priority Indemnity Deed of
Trust, Assignment of Leases and Rents, Fixture Filing and Security Agreement,
dated as of the Closing Date, executed and delivered by Maryland Owner to (or
for the benefit of) Lender, as security for inter alia, the obligations and
liabilities of Maryland Owner under the Maryland Guaranty Agreement and
encumbering the Maryland Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Net Cash Flow” shall mean, with respect to the Properties for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.





-15-










“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses, and (ii) a vacancy allowance
equal to (a) zero, if actual vacancy at the Properties in the aggregate is
greater than five percent (5%), or (b) five percent (5%) of Gross Income from
Operations, if actual vacancy at the Properties in the aggregate is less than
five percent (5%).

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“New Mezzanine Borrower” shall have the meaning set forth in Section 9.1.3
hereof.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.1.3 hereof.

“New Mezzanine Loan Documents” shall mean all documents evidencing the New
Mezzanine Loan and all documents executed and/or delivered in connection
therewith.

“New Note” shall have the meaning set forth in Section 9.1.5 hereof.

“New York Mortgage” shall have the meaning set forth in Section 2.4.4 hereof.

“Northpointe Individual Property” shall mean the Individual Property located in
Spokane, Washington, which consists of the Northpointe Target Expansion Parcel
and the Northpointe Remainder Property and following the release of the
Northpointe Target Expansion Parcel pursuant to Section 2.5.3 hereof shall
consist solely of the Northpointe Remainder Property.

“Northpointe Remainder Property” shall mean the portion of the Northpointe
Individual Property remaining subject to the Lien of the related Mortgage
following the release of the Northpointe Target Expansion Parcel pursuant to
Section 2.5.3 hereof.

“Northpointe Target Expansion Parcel” shall mean that certain portion of the
Northpointe Individual Property labeled as “TARGET EXPANSION AREA” on the site
plan attached hereto as Schedule XVII.

“Note” shall mean that certain Amended, Restated and Consolidated Promissory
Note of even date herewith in the principal amount of Five Hundred Million and
No/100 Dollars ($500,000,000.00), made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, including any Defeased Note and Undefeased Note that may exist
from time to time.





-16-










“O&M Agreement” shall mean, with respect to each Individual Property set forth
on Schedule III hereof, that certain Operations and Maintenance Agreement, dated
as of the date hereof, among each related Individual Borrower and Lender given
in connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner, managing member
or signatory trustee of Borrower or Maryland Owner, as applicable.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Properties that are incurred on a regular monthly or other
periodic basis, including without limitation, Ground Rent, bad debt, utilities,
ordinary repairs and maintenance, insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Lender, and other similar costs, but excluding depreciation, Debt
Service, Mezzanine Debt Service, Capital Expenditures and contributions to the
Reserve Funds.

“Operating Expenses Lockbox Agreement” shall have the meaning set forth in the
Cash Management Agreement.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

“Other Obligor(s)” shall have the meaning set forth in Section 10.27(a) hereof.

“Parcel Release Yield Maintenance Premium” shall mean an amount equal to the
greater of (a) one percent (1%) of the outstanding balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Loan
with respect to a principal amount equal to the Adjusted Release Amount for the
Northpointe Target Expansion Parcel, assuming that all scheduled payments are
made timely and that the remaining outstanding principal and interest on the
Loan with respect to a principal amount equal to the Adjusted Release Amount for
the Northpointe Target Expansion Parcel is paid on the Maturity Date (with each
such payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event that such payment is not made on a
Payment Date), over (ii) the principal amount equal to the Adjusted Release
Amount for the Northpointe Target Expansion Parcel.

“Partial Defeasance Date” shall have the meaning set forth in
Section 2.4.1(a)(i) hereof.





-17-










“Partial Defeasance Event” shall have the meaning set forth in Section 2.4.1
hereof.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Defeasance Date” shall mean the earlier of (i) the date that is
two (2) years from the “startup day” within the meaning of Section 860G(a)(9) of
the Code of the REMIC Trust and (ii) the fourth (4th) anniversary of the first
Payment Date.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policies relating to such Individual Property or any part thereof,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) easements or other encumbrances granted pursuant to
Section 5.2.10(e) hereof, and (e) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
which Permitted Encumbrances in the aggregate do not materially and adversely
affect the value, operation or use of the applicable Individual Property as used
on the Closing Date or Borrower’s ability to repay the Loan and/or Maryland
Owner’s ability to repay the Maryland Owner Indebtedness.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of:  the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;





-18-










(ii)

Federal Housing Administration debentures;

(iii)

obligations of the following United States government sponsored agencies:
 Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

(iv)

federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)

fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers’ acceptances issued by, any bank or
trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and





-19-










must move proportionately with that index, and (D) such investments must not be
subject to liquidation prior to their maturity;

(vi)

debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than 365 days and that at all times is rated by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii)

units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)

any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such





-20-










security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Mezzanine Prepayment Release Date” shall mean the Payment Date
immediately following the third (3rd) anniversary of the first Payment Date.

“Permitted Par Prepayment Date” shall mean the Payment Date three (3) months
prior to the Maturity Date.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Individual Property and its use complies, in all
material respects, with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and (b) include a copy of a
final certificate of occupancy with respect to all Improvements on such
Individual Property.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in “Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.

“Prepayment Rate Determination Date” shall mean the date which is
five (5) Business Days prior to the date that such prepayment shall be applied
in accordance with the terms and provisions of Section 2.4.1 hereof.

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower or Maryland Owner, if such Individual Borrower or
Maryland Owner is a





-21-










limited partnership, or managing member of an Individual Borrower or Maryland
Owner, if such Individual Borrower or Maryland Owner is a multi-member limited
liability company, or beneficiary of an Individual Borrower or Maryland Owner,
if such Individual Borrower or Maryland Owner is a Delaware statutory trust.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

“Provided Information” shall have the meaning set forth in Section 9.1.1 hereof.

“Qualifying Manager” shall mean a reputable and experienced management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years experience in managing properties
similar in scope, size, use and value of the applicable Individual Property,
provided that, if a Securitization has occurred, Borrower shall have obtained
prior written confirmation from the Rating Agencies that management of such
Individual Property by such entity will not cause a downgrading, withdrawal or
qualification of the then current rating of the Securities issued pursuant to
the Securitization or, if a Securitization has not occurred, Borrower shall have
obtained the prior written consent of Lender.  Lender acknowledges that on the
Closing Date, Manager shall be deemed a Qualifying Manager.

“Rating Agencies” shall mean each of S&P and Realpoint, or such other nationally
recognized statistical securities rating organizations as may be designated by
Lender to assign a rating to all or any portion of the Securities.

“Rating Agency Requirements” shall mean such requirements as the Rating Agencies
may impose as a condition to their assigning a rating to the Securities as may
be acceptable to Lender.  Each of Borrower and Maryland Owner acknowledges that
Lender has advised each of Borrower and Maryland Owner that one or more classes
of the Securities are contemplated to receive the highest long-term investment
grade rating category from each Rating Agency.

“Realpoint” shall mean Realpoint LLC, a Pennsylvania limited liability company.

“Related Entities” shall have the meaning set forth in Section 5.2.10(d) hereof.

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule VI hereto, as the same may be reduced pursuant to Section 2.3.2 hereof.

“Release Debt Service Coverage Ratio” shall mean the product of 1.16 multiplied
by a fraction of which (a) the numerator is the sum of the Release Amounts and
the Mezzanine Release Amounts of all Properties subject to the Liens of the
Mortgages (including the Individual Property to be released), and (b) the
denominator is the sum of the then-current outstanding principal amounts of the
Loan and the Mezzanine Loans.





-22-










“Release Premium” shall mean, with respect to the related Individual Property
released in accordance with Section 2.5.2 hereof, the difference between the
Adjusted Release Amount and the Release Amount for such Individual Property.

“Relevant Leasing Threshold” shall mean, with respect to each Individual
Property, any Lease for an amount of leaseable square footage equal to or
greater than ten thousand (10,000) square feet.

“Relevant Restoration Threshold” shall mean, with respect to the applicable
Individual Property, two percent (2%) of the related Release Amount.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, termination fees, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or Maryland Owner or any agents or employees
of Borrower or Maryland Owner from any and all sources arising from or
attributable to the Individual Property, and proceeds, if any, from business
interruption or other loss of income insurance.

“REOA” shall mean each of those agreements more particularly set forth on
Schedule XI attached hereto.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualifying Manager substantially in the same form
and substance as the Management Agreement, or (ii) a management agreement with a
Qualifying Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof, and (b) an assignment of
management agreement and subordination of management fees substantially in the
form of the Assignment of Management Agreement (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
the related Individual Borrower or Maryland Owner, as the case may be, and such
Qualifying Manager at Borrower’s and Maryland Owner’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Cap” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.





-23-










“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Reserve Fund,
the Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve
Fund, the Ground Lease Reserve Fund, the Excess Cash Flow Reserve Fund and any
other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Maryland Owner,
Principal, Mezzanine Borrower, Joint Venture Entity and any Affiliated Manager
and (b) any shareholder, partner, member, non-member manager, any direct or
indirect legal or beneficial owner of, Borrower, Maryland Owner, Principal,
Mezzanine Borrower, any Affiliated Manager or any non-member manager.
 “Restricted Party” shall not include Inland Equity Investors, LLC or its
members or the holders, assignees or transferees of any direct or indirect
ownership interests in Inland Equity Investors, LLC.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.4.1(b) hereof.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.





-24-










“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Agreement” shall have the meaning set forth in Section 2.4.1(a)(vi)
hereof.

“Senior Mezzanine Borrower” shall mean IW MEZZ 2009, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Senior Mezzanine Collateral” shall have the meaning ascribed to the term
“Collateral” in the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, interest payments due under the Senior Mezzanine Loan Agreement,
the Senior Mezzanine Note and the other Senior Mezzanine Loan Documents.

“Senior Mezzanine Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Lender” shall mean JPMorgan Chase Bank, N.A., a banking
association chartered under the laws of the United States of America, together
with its successors and assigns.

“Senior Mezzanine Loan” shall mean that certain loan made as of the date hereof
by Senior Mezzanine Lender to Senior Mezzanine Borrower in the original
principal amount of Eighty-Five Million and No/100 Dollars ($85,000,000.00) and
collectively evidenced by the Senior Mezzanine Note.

“Senior Mezzanine Loan Agreement” shall mean that certain Senior Mezzanine Loan
Agreement, dated as of the date hereof, between Senior Mezzanine Borrower and
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.

“Senior Mezzanine Loan Documents” shall mean all documents evidencing the Senior
Mezzanine Loan and all documents executed and/or delivered in connection
therewith.

“Senior Mezzanine Note” shall mean, collectively, Senior Mezzanine Note A-1,
Senior Mezzanine Note A-2 and Senior Mezzanine Note A-3.

“Senior Mezzanine Note A-1” shall mean that certain Senior Mezzanine Promissory
Note A-1, dated the date hereof, given by Senior Mezzanine Borrower to Senior
Mezzanine Lender in the original principal amount of Forty Million and No/100
Dollars ($40,000,000.00), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Senior Mezzanine Note A-2” shall mean that certain Senior Mezzanine Promissory
Note A-2, dated the date hereof, given by Senior Mezzanine Borrower to Senior
Mezzanine Lender in the original principal amount of Thirty Million and No/100
Dollars





-25-










($30,000,000.00), as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Senior Mezzanine Note A-3” shall mean that certain Senior Mezzanine Promissory
Note A-3, dated the date hereof, given by Senior Mezzanine Borrower to Senior
Mezzanine Lender in the original principal amount of Fifteen Million and No/100
Dollars ($15,000,000.00), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Senior Mezzanine Release Amount” shall have the meaning ascribed to the term
“Release Amount” in the Senior Mezzanine Loan Agreement.

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Severing Documentation” shall have the meaning set forth in Section 9.7 hereof.

“Sole Tenant” shall mean each Tenant under a Sole Tenant Lease.

“Sole Tenant Individual Property” shall mean each Individual Property set forth
on Schedule XIV hereto.

“Sole Tenant Lease” shall mean, with respect to each Sole Tenant Individual
Property, the Lease specified on Schedule XIV as the related “Sole Tenant
Lease”.

“Special Purpose Entity” shall mean a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the Closing Date:

(i)

is organized solely for the purpose of (A) with respect to each Individual
Borrower (other than Maryland Individual Borrower), acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the related Individual Property, entering into this Agreement with
Lender, refinancing the related Individual Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; (B) with
respect to any general partner of any Individual Borrower that is a limited
partnership, acting as a general partner of such Individual Borrower and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; (C) with respect to the beneficiary of any Individual
Borrower that is a Delaware statutory trust, acting as the beneficiary of such
Individual Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing; (D) with respect to Maryland
Individual Borrower, entering into this Agreement with Lender and transacting
lawful business that is incident, necessary and





-26-










appropriate to accomplish the foregoing; and (E) with respect to Maryland Owner,
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the related Individual Property, acting as
the sole member of Maryland Individual Borrower, entering into this Agreement
with the Lender as guarantor, refinancing the related Individual Property in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing;

(ii)

is not engaged and will not engage in any business unrelated to (A) with respect
to each Individual Borrower (other than Maryland Individual Borrower), the
acquisition, development, ownership, management or operation of the related
Individual Property; (B) with respect to any general partner of an Individual
Borrower that is a limited partnership, acting as general partner of such
Individual Borrower; (C) with respect to the beneficiary of an Individual
Borrower that is a Delaware statutory trust, acting as the beneficiary of such
Individual Borrower; (D) with respect to Maryland Individual Borrower, entering
into this Agreement; and (E) with respect to Maryland Owner, the acquisition,
development, ownership, management or operation of the related Individual
Property and acting as the sole member of Maryland Individual Borrower;

(iii)

does not and will not have any assets other than (A) with respect to each
Individual Borrower (other than Maryland Individual Borrower), the related
Individual Property and personal property (including, without limitation, cash)
related thereto; (B) with respect to any general partner of an Individual
Borrower that is a limited partnership, its general partnership interests in
such Individual Borrower; (C) with respect to the beneficiary of an Individual
Borrower that is a Delaware statutory trust, its interests in such Individual
Borrower; (D) with respect to Maryland Individual Borrower, its rights under
this Agreement; and (E) with respect to Maryland Owner, the related Individual
Property, its limited liability company interests in Maryland Individual Owner
and personal property (including, without limitation, cash) related thereto;

(iv)

has not engaged, sought or consented to and will not engage in, seek or consent
to any dissolution, winding up, liquidation, consolidation, merger, sale of all
or substantially all of its assets, transfer of partnership, membership or
beneficial or trustee interests (if such entity is a general partner in a
limited partnership, a member in a limited liability company or a beneficiary of
a Delaware trust), without the prior written consent of Lender and receipt of
prior written confirmation from the applicable Rating Agencies that the same
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof, any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or trust formation and governance
documents (as applicable) with respect to the matters set forth in this
definition;

(v)

if such entity is a limited partnership, has as its only general partner, a
Special Purpose Entity that is a corporation, limited partnership or





-27-










limited liability company that satisfies the requirements of subparagraph (viii)
below;

(vi)

if such entity is a corporation, has at least two (2) Independent Directors, and
has not caused or allowed and will not cause or allow the board of directors of
such entity to take any action related to a bankruptcy or insolvency proceeding
or a voluntary dissolution without the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors, including the
Independent Directors;

(vii)

if such entity is a limited liability company and such limited liability company
has more than one member, such limited liability company has as its manager a
Special Purpose Entity that is a corporation and that owns at least one
percent (1.0%) of the equity of the limited liability company;

(viii)

if such entity is a limited liability company and such limited liability company
has only one member, such limited liability company (a) has been formed under
Delaware law, (b) has either a corporation or one (1) other person or entity
that shall become a member of the limited liability company upon the dissolution
or disassociation of the member, (c) has a board of directors with not less than
two (2) Independent Directors, and (d) has a limited liability company agreement
that does not and will not cause or allow its board of directors to take any
action related to a bankruptcy or insolvency proceeding without the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors, including the Independent Directors;

(ix)

if such entity is a statutory trust, such statutory trust (a) has been formed
under Delaware law, (b) has a board of trustees with not less than two (2)
Independent Directors, and (c) has trust documents that do not and will not
cause or allow its board of trustees to take any action related to a bankruptcy
or insolvency proceeding without the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of trustees, including the
Independent Directors;

(x)

if such entity is (a) a limited liability company, has articles of organization,
a certificate of formation and/or an operating agreement, as applicable, (b) a
limited partnership, has a limited partnership agreement, (c) a corporation, has
a certificate or articles of incorporation and bylaws, as applicable, or (d) a
Delaware statutory trust, has a trust certificate and trust agreement that, in
each case, provide that such entity will not:  (1) dissolve, merge, liquidate,
consolidate; (2)  sell all or substantially all of its assets or the assets of
the related Individual Borrower (as applicable); (3) except as permitted herein,
engage in any other business activity, or amend its organizational documents
with respect to the matters set forth in this definition without the consent of
the Lender and receipt of prior written confirmation from the applicable Rating
Agencies that the same will not cause a downgrade, withdrawal or qualification
of the then current rating of the Securities or any class thereof; or





-28-










(4) without the affirmative vote of all its directors (including its Independent
Directors) or if the entity is a limited partnership or limited liability
company with more than one member, the affirmative vote of all of the directors
(including the Independent Directors) of the general partner or managing member
of such entity), or the vote of all of its administrative trustees (including
its Independent Directors), file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

(xi)

except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents and applicable law and
properly reflected on its books and records, has not entered into or been a
party to, and will not enter into or be a party to, any transaction with its
partners, members, beneficiaries, shareholders or Affiliates except in the
ordinary course of its business and on terms which would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xii)

is solvent and pays its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same become due, and is
maintaining adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations; provided, however, that the foregoing shall not require any
member, partner or beneficiary to make additional capital contributions;

(xiii)

has not failed and will not fail to correct any known misunderstanding regarding
the separate identity of such entity;

(xiv)

will file its own tax returns separate from those of any other Person, except to
the extent that the such Individual Borrower or Maryland Owner is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law;

(xv)

has maintained and will maintain its own resolutions and agreements;

(xvi)

(a) except as contemplated herein with respect to the other Individual Borrowers
or Maryland Owner, has not commingled and will not commingle its funds or assets
with those of any other Person and (b) has not participated and will not
participate in any cash management system with any other Person, except for
having commingled funds prior to the date hereof with respect to a custodial
account maintained by Manager on behalf of Affiliates of Borrower and Maryland
Owner;

(xvii)

has held and will hold its assets in its own name;





-29-










(xviii)

has conducted and will conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of Borrower or Maryland
Owner;

(xix)

has maintained and will maintain its books, records, bank accounts, balance
sheets, operating statements and other entity documents separate from any other
Person and has not permitted and will not permit its assets to be listed as
assets on the financial statement of any other entity except as required or
permitted by applicable accounting principles acceptable to Lender, consistently
applied; provided, however, that appropriate notation shall be made on any such
consolidated statements to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and such assets shall be
listed on its own separate balance sheet;

(xx)

has and will maintain a sufficient number of employees in light of its
contemplated business operations, which may be none;

(xxi)

has observed and will observe all partnership, corporate, limited liability
company or Delaware statutory trust formalities, as applicable;

(xxii)

has and will have no Indebtedness (including loans (whether or not such loans
are evidenced by a written agreement) between Borrower and/or Maryland Owner and
any Affiliates of Borrower and/or Maryland Owner or relating to the management
of funds in the segregated custodial account maintained by Manager for the sole
benefit of Borrower and Maryland Owner) other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the related Individual Property and the routine
administration of the related Individual Borrower and/or Maryland Owner, which
liabilities are (A) not more than sixty (60) days past the date incurred (unless
disputed in accordance with applicable law), (B) not evidenced by a note,
(C) paid when due, (D) normal and reasonable under the circumstances, and (E) in
an aggregate amount with respect to each Individual Property not exceeding three
percent (3%) of the applicable Release Amount for such Individual Property at
any time, and (iii) such other liabilities that are permitted pursuant to this
Agreement;

(xxiii)

except for any general partner of an Individual Borrower in such capacity and
except for Maryland Owner for the benefit of Maryland Individual Borrower, has
not and will not assume or guarantee or become obligated for the debts of any
other Person or hold out its credit or assets as being available to satisfy the
obligations of any other Person except as contemplated herein with respect to
other Individual Borrowers and/or Maryland Owner, as applicable;

(xxiv)

has not and will not acquire obligations or securities of its partners, members,
beneficiaries or shareholders or any other Affiliate;





-30-










(xxv)

has allocated and will allocate fairly and reasonably any overhead expenses that
are shared with any Affiliate, including, but not limited to, paying for shared
office space and services performed by any employee of an Affiliate;

(xxvi)

has maintained or used, and will maintain or use, invoices and checks bearing
its own name, provided, however, that Manager, on behalf of such Person, may
maintain and use invoices and checks bearing Manager’s name so long as Manager
holds itself out as agent of such Individual Borrower or Maryland Owner, as
applicable;

(xxvii)

except for any general partner of an Individual Borrower in such capacity and
except for Maryland Owner for the benefit of Maryland Individual Borrower, and
except as contemplated by the Senior Mezzanine Loan Agreement with respect to
any beneficiary of any Individual Borrower that is a Delaware statutory trust,
has not pledged and will not pledge its assets to secure the obligations of any
other Person except as contemplated herein with respect to other Individual
Borrowers and/or Maryland Owner, as applicable;

(xxviii)

has held itself out and identified itself and will hold itself out and identify
itself as a separate and distinct entity under its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of any
Individual Borrower or Maryland Owner and not as a division or department of any
other Person, except for services rendered by Manager under the Management
Agreement, so long as Manager holds itself out as an agent of any Individual
Borrower and/or Maryland Owner;

(xxix)

has maintained and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

(xxx)

has not made and will not make loans or advance to, or own or acquire any stock
or securities of, any Person or hold evidence of indebtedness issued by any
other person or entity (other than cash and investment-grade securities issued
by an entity that is not an Affiliate of or subject to common ownership with
such entity);

(xxxi)

has not identified and will not identify its partners, members, beneficiaries or
shareholders, or any Affiliate of any of them, as a division or department of
it, and has not identified itself and shall not identify itself as a division or
department of any other Person;

(xxxii)

does not and will not have any of its obligations guaranteed by any Affiliate
except as otherwise required in the Loan Documents;

(xxxiii)

has not formed, acquired or held and will not form, acquire or hold any
subsidiary or own any equity interest in any other entity, except that Maryland
Owner may own its limited liability company interests in Maryland Individual
Borrower, the beneficiary of any Individual Borrower that is a





-31-










Delaware statutory trust may own its beneficial interest in such Individual
Borrower and the general partners of the Individual Borrowers that are limited
partnerships may own their general partnership interests in such Individual
Borrower; and

(xxxiv)

has complied and will comply with all of the terms and provisions contained in
its organizational documents since its formation.  The statement of facts
contained in its organizational documents are true and correct and will remain
true and correct.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Successor Borrower” shall have the meaning set forth in Section 2.4.3 hereof.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Tax and Insurance Reserve Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or any part thereof.

“Tenant” shall mean any person or entity with a possessory right to all or any
part of an Individual Property pursuant to a Lease or other written agreement.

“Tenant Direction Letter” shall have the meaning set forth in the Cash
Management Agreement.

“Threshold Amount” shall mean, with respect to the applicable Individual
Property, two percent (2%) of the related Release Amount.

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form (acceptable to Lender) (or,
if an Individual Property is in a State which does not permit the issuance of
such ALTA policy, such form as shall be permitted in such State and acceptable
to Lender) issued with respect to such Individual Property and insuring the lien
of the Mortgage encumbering such Individual Property.

“Total Defeasance Date” shall have the meaning set forth in Section 2.4.1(a)(i)
hereof.





-32-










“Total Defeasance Event” shall have the meaning set forth in Section 2.4.1
hereof.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(d) hereof.

“Transferee’s Principals” shall mean all members, partners or shareholders which
directly or indirectly own an interest in Transferee.

“TRIA” shall mean the Terrorism Risk Insurance Act of 2002, as amended, or
similar Federal statute.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

“Undefeased Note” shall have the meaning set forth in Section 2.4.1(a)(v)
hereof.

“University Individual Property” shall mean the Individual Property located in
Tuscaloosa, Alabama.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to pay principal and/or interest in a full and timely manner that are (a) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, or (b) to the extent acceptable to the Rating
Agencies, other “government securities” within the meaning of Section 2(a)(16)
of the Investment Company Act of 1940, as amended.

“Yield Maintenance Premium” shall mean an amount equal to the greater of
(a) three percent (3%) of the outstanding balance of the Loan to be prepaid or
satisfied and (b) the excess, if any, of (i) the sum of the present values of
all then-scheduled payments of principal and interest under the Loan, assuming
that all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event that such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

Section 1.2

Principles of Construction.

  All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.





-33-










ARTICLE II

GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower.

2.1.1

The Loan.  Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make and Borrower hereby agrees to accept the Loan on the
Closing Date.

2.1.2

Disbursement to Borrower.  Borrower may request and receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid/defeased
hereunder in respect of the Loan may not be reborrowed.  Each of Borrower and
Maryland Owner acknowledges and agrees that the Loan has been fully funded as of
the Closing Date.

2.1.3

The Note, Mortgage and Loan Documents.  The Loan shall be evidenced by the Note
and secured by the Mortgages, the Assignments of Leases and the other Loan
Documents.

2.1.4

Use of Proceeds.  Borrower shall use the proceeds of the Loan to (a) acquire the
Properties and/or repay and discharge any existing loans relating to the
Properties, (b) pay all past-due Basic Carrying Costs, if any, in respect of the
Properties, (c) make deposits into the Reserve Funds on the Closing Date in the
amounts provided herein, (d) pay costs and expenses incurred in connection with
the closing of the Loan, as approved by Lender, (e) fund any working capital
requirements of the Properties, and (f) distribute the balance, if any, to
Borrower.

Section 2.2

Interest; Loan Payments; Late Payment Charge.

2.2.1

Interest Generally.  Interest on the outstanding principal balance of the Loan
shall accrue from (and include) the Closing Date to but excluding the Maturity
Date at the Interest Rate.

2.2.2

Interest Calculation.  Interest on the outstanding principal balance of the Loan
shall be calculated by multiplying (a) the actual number of days elapsed in the
Accrual Period, by (b) a daily rate based on the Interest Rate and a three
hundred sixty (360) day year, by (c) the outstanding principal balance of the
Loan.

2.2.3

Monthly Debt Service Payments.  Borrower shall pay to Lender on January 1, 2010
and each Payment Date thereafter up to but not including the Maturity Date, an
amount equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to accrued and unpaid interest and the balance to principal.

2.2.4

Payments Generally.  The first (1st) interest Accrual Period hereunder shall
commence on and include the Closing Date and shall end on and include December
31, 2009.  Each interest accrual period thereafter shall commence on the first
(1st) day of each calendar month during the term of the Loan and shall end on
and include the final calendar date of such calendar month (the “Accrual
Period”).  For purposes of making payments hereunder,





-34-










but not for purposes of calculating Accrual Periods, if the day on which such
payment is due is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day and with respect to payments of
principal due on the Maturity Date, interest shall be payable at the Interest
Rate or the Default Rate, as the case may be, through and including the day
immediately preceding such Maturity Date.  All amounts due under this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

2.2.5

Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Mortgages and the other
Loan Documents.

2.2.6

Payments after Default.  Upon the occurrence and during the continuance of an
Event of Default, interest on the outstanding principal balance of the Loan and,
to the extent permitted by law, all accrued and unpaid interest and other
amounts due in respect of the Loan, shall accrue interest at the Default Rate,
calculated from the date such payment was due without regard to any grace or
cure periods contained herein.  Interest at the Default Rate shall be computed
from the occurrence of the Event of Default until the earlier of (i) in the
event of a non-monetary default, the cure of such Event of Default by Borrower,
and (ii) in the event of a monetary default, the actual receipt and collection
of the Debt (or that portion thereof that is then due).  To the extent permitted
by applicable law, interest at the Default Rate shall be added to the Debt,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Mortgages.  This paragraph shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default and Lender retains its rights under the Note and this Agreement
to accelerate and to continue to demand payment of the Debt upon the occurrence
and continuance of any Event of Default.

2.2.7

Late Payment Charge.  If any principal, interest or any other sums due under the
Loan Documents are not paid by Borrower on or prior to the date on which it is
due (except, in the case of Debt Service, provided no Event of Default shall
then exist and there are sufficient funds in the Debt Service Subaccount (as
defined in the Cash Management Agreement) to pay such Debt Service), Borrower
shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment.
 Any such amount shall be secured by the Mortgages and the other Loan Documents
to the extent permitted by applicable law.  The foregoing late payment charge
shall not apply to the payment of all outstanding principal, interest and other
sums due on the Maturity Date.

2.2.8

Usury Savings.  This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be





-35-










immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.2.9

Making of Payments.  Except as otherwise specifically provided herein, all
payments and prepayments under this Agreement and the Note shall be made to
Lender not later than 11:00 A.M., New York City time, on the date when due and
shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

2.2.10

No Deductions, etc.  All payments made by Borrower and Maryland Owner hereunder
or under the Note or the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoff, defense or counterclaims.

Section 2.3

Prepayments.

2.3.1

Voluntary Prepayments.  (1)





-36-


